 



Exhibit 10(k)(2)
[Grantee]
[Address]
[Address]
Dear [Grantee]:
     This letter agreement amends the Restricted Stock award granted to you on
[Grant Date] pursuant to the terms of The Scotts Miracle-Gro Company 2003 Stock
Option and Incentive Equity Plan, as amended from time to time (the “Plan”), and
The Scotts Miracle-Gro Company 2003 Stock Option and Incentive Equity Plan Award
Agreement for Nondirectors (the “Award Agreement”). This amendment shall be
effective as of October 30, 2007 (the “Amendment Effective Date”). Unless
otherwise defined in this letter agreement, capitalized terms used herein shall
have the meanings provided to them in the Award Agreement.
     As provided in your Award Agreement, your Restricted Stock will vest on
[vesting date] (the “Vesting Date”), subject to the terms of the Plan and the
Award Agreement, as amended by this letter agreement. This letter agreement
clarifies that, if your employment terminates (as defined in the Plan) for any
reason prior to the Vesting Date, any unvested shares of your Restricted Stock
will be forfeited as of the date of your termination, and supersedes in its
entirety Section 1.01[1] of your Award Agreement.
     Additionally, the Committee has determined, and the Plan has been amended
to provide, that a reasonable rate of interest will be calculated with respect
to certain cash dividends held in escrow during the Restriction Period (as
defined in the Plan) relating to your shares of Restricted Stock. Accordingly,
the following paragraph is hereby added to the Award Agreement:
“A reasonable rate of interest, as determined by the Committee in its sole
discretion, will be credited to you and held by the Company in escrow during the
Restriction Period (as defined in the Plan) with respect to any cash dividends
that were or are declared and paid in respect of your shares of Restricted Stock
during the period that began on December 20, 2006 and that ends on the Vesting
Date. At the end of the Restriction Period, such interest will be distributed to
you if all restrictions and conditions relating to your shares of Restricted
Stock are met or will be forfeited if those restrictions and conditions have not
been met.”

                  THE SCOTTS MIRACLE-GRO COMPANY    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

Acknowledged and agreed,
effective as of the Amendment
Effective Date:

     
 
Grantee’s Signature
   

